Citation Nr: 0005251	
Decision Date: 02/28/00    Archive Date: 03/07/00

DOCKET NO.  98-04 333	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a stomach condition.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

H. Roberts, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1989.

This claim arises before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for erosive antral gastritis, claimed as secondary 
to service-connected arteriosclerotic cardiovascular disease.


REMAND

The Board notes that a January 1998 rating decision denied 
entitlement to service connection for erosive antral 
gastritis, claimed as secondary to service-connected 
arteriosclerotic cardiovascular disease.  In March 1998, the 
veteran submitted a notice of disagreement to that rating 
decision.  However, the veteran has not been provided with a 
statement of the case on that issue.  The veteran has also 
not submitted a substantive appeal with regard to that issue.  
Therefore, that issue is not before the Board.

The United States Court of Appeals for Veterans Claims has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).

Accordingly, this case is REMANDED for the following 
development:

The RO should issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to service connection for a stomach 
condition, claimed as secondary to a 
service-connected cardiovascular 
condition.  The veteran should be 
informed of his appeal rights and of the 
actions necessary to perfect an appeal on 
that issue.

The Board expresses its gratitude in advance to the RO for 
assisting in the requested development.

The purpose of this REMAND is to ensure compliance with due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).




		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


